UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 13, 2011 CHINA PROSPEROUS CLEAN ENERGY CORPORATION (Exact name of registrant as specified in its charter) [Missing Graphic Reference] Nevada 333-144202 27-0141061 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4923-Natural Gas Transmission & Distribution (Standard Industrial Classification) (Central Index Key) West Side, Public Transportation Gas Filling Center, Angang Avenue-Middle Part, Yindu District, Anyang, Henan Province, Postal code: 455000 The People’s Republic of China (Address of principal executive offices, including zip code) 86-372-3166864 (Registrant’s telephone number, including area code) Copy of Communication to: Bernard & Yam, LLP Attention: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Fax: 212-219-3604 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 13, 2011, Li Wang resigned from the position of Board Director, Secretary and Treasurer of China Prosperous Clean Energy Corporation (“Company”) due to personal reasons. Wei Wang, our current Board Director and CEO, was appointed Secretary and Treasurer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 13, 2011 CHINA PROSPEROUS CLEAN ENERGY CORPORATION /s/Wei Wang Wei Wang Chief Executive Officer, Chairman of the Board
